Mr. Justice Breese delivered the opinion of the Court: This was a bill in chancery, exhibited in the La Salle Circuit Court, by David L. Hough against Michael Goughian and others, for the specific performance of the contract therein set forth, to convey a certain tract of land. The venue was changed to Lee county, where a decree passed dismissing complainant’s bill. To reverse this decree, the record is brought here by appeal, and various errors assigned. We have deemed it necessary to consider hut two points made, as they seem to be decisive of the case. It is the established doctrine in chancery, that applications of this kind are addressed to the sound legal discretion of the court, and it is not a matter of course that a specific performance will he decreed because a legal contract is shown to exist (Frisby v. Balance, 4 Scam. 287); and, where a long period has elapsed, courts will be cautious in enforcing a specific performance. Rector v. Rector, 3 Gilm. 105. In this case, it appears, that the bond under which appellant sets up his equity, was executed to Horgan on the second of October, 1849, and was assigned to complainant on the 25th of January, 1862, more than twelve years after the execution of the bond. It is in proof also, that Horgan, before the alleged assignment, repeatedly disclaimed all interest in the land, and that, as early as 1853, the land was in the actual possession of Coughlan’s grantees, or of those claiming under him; that they cultivated it, and made valuable improvements on it, with the knowledge of Horgan and appellant, long prior to his - assignment to appellant. The possession was so notorious and visible, that all parties interested were bound to take notice of it, and they must be charged with all legal and equitable claims of the occupants. Brown et al. v. Gaffney et al., 28 Ill. 149. Another point made against appellant is, the unexplained laches of Horgan. It is the settled doctrine of courts of equity in England, and of this court, that great delay of either party unexplained, in not performing the terms of a contract, or in not prosecuting his rights under it, by filing a bill, or in not prosecuting his suit with diligence when instituted, constitute such laches as would forbid the interference of a court of equity, and so amount, for the purpose of specific performance, to an abandonment, on his part, of the contract. Fry on Specific Performance, 218. This text is supported by Mackreth v. Marlar, 1 Cox’s Ch. C. 259, decided by Lord Kenyon, and the doctrine is sanctioned by numerous subsequent cases. The leading case is Milward v. The Earl Thanet, 5 Vesey, 720, in which Lord Alvanley said, a party cannot call upon a court of equity for a specific performance unless he has shown himself ready, desirous, prompt and eager. The case of Marquis of Hertford v. Boore, 5 Ves. 719, is to the same effect, and so is Eaton v. Lyon, 3 id. 690, and many others which might be cited. From these, and kindred cases, has been eliminated the doctrine that a court of equity will give no aid to a party who has been guilty of gross laches, not satisfactorily explained. Horgan’s delay in prosecuting an action for the title more than twelve years after his alleged purchase, is wholly unaccounted for, and must be referred to the repeated disclaimers made by him prior to his assignment, that he had paid nothing for the land and had no interest in it. During all this time, the land was in the visible, open and notorious occupancy of parties claiming title to it, and who had made valuable improvements thereon, and a deed for it on the records of the county. It is inconceivable, if Horgan believed he had an equity, that he would not have asserted it in some mode, or made some effort to that end. We see nothing in this case which would justify this court, in the exercise of a sound legal discretion, to decree a specific performance of the contract with Horgan, and thus deprive the appellees of valuable property, made so by their own labor and expenditures of money. They have converted wild land into a productive farm and made of it a home, and all this with the knowledge of appellant and of his grantor. Great, then, would be the injustice, under the circumstances developed in this case, to take this from them., even though a decree might be passed requiring appellant to re-imburse them for the improvements. We place our decision on the ground of this notorious occupancy, and the gross laches in the party who assigned to appellant. We cannot see any thing in the ease demanding the interposition of a court of equity. The decree of the Circuit Court must be affirmed. Decree affirmed.